Appeal by the defendant from two judgments of the Supreme Court, Nassau County (Ort, J.), both rendered September 9, 1997, convicting him of criminal sale of a controlled substance in the second degree under Indictment No. 51320, and bail jumping in the first degree under Indictment No. 52122, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s pleas of guilty resulted in the forfeiture of his right to appellate review of that branch of his omnibus motion which was to dismiss the indictments based on CPL 30.30, i.e., statutory speedy trial grounds (see, People v O'Brien, 56 NY2d 1009; People v Suarez, 55 NY2d 940; People v Friscia, 51 NY2d 845; People v Penna, 203 AD2d 392). Review of this issue is also precluded by the defendant’s express waiver of his right to appellate review thereof as part of his plea bargain (see, People v Grandberry, 223 AD2d 723).
*367The defendant’s constitutional speedy trial argument is without merit (see, People v Taranovich, 37 NY2d 442; People v Perez, 42 NY2d 971, 972; People v Morales, 199 AD2d 284; People v Lamertis, 210 AD2d 258).
The defendant’s remaining argument is unpreserved for appellate review and, in any event, without merit. Ritter, J. P., Santucci, Altman and Krausman, JJ., concur.